DETAILED ACTION
This is in response to RCE dated 6/8/22.  Claims 1-4, 7-12, and 15-16 have been examined.  Claims 5-6 and 13-14 have been cancelled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mikhael Mikhalev (Reg. # 72,500) on 6/17/22.
The application has been amended as follows: 

1. (Currently Amended) A multi-access edge computing device, configured to be connected to a first network and a second network that have different radio access technologies, comprising: 
a routing module configured to temporarily store a data packet; a comparison module storing a user device identity and address comparison table; and a control module connected to the routing module and the comparison module, and configured to perform steps when determining that a user device is connected to the first network and intends to switch to the second network, 
wherein the steps comprise: according to identity information of the user device, looking up a target address in the user device identity and address comparison table, and notifying the routing module to temporarily store a data packet corresponding to the user device and the first network; 
notifying the user device to release an original used address on an interface of the first network and then assigning the target address to an interface of the second network of the user device, wherein the target address is identical to the original used address; and 
transmitting the data packet that is temporarily stored to the interface of the second network of the user devices wherein the control module is further configured to use the identity information of the user device to send an inquiry about a dedicated address to the comparison module and assign the dedicated address to the interface of the second network of the user device when determining that the user device intends to be connected to the second network and is not currently connected to any network, and 
wherein as receiving the inquiry from the comparison module, the comparison module is configured to determine whether the user device has been assigned the dedicated address according to the identity information of the user device and the user device identity and address comparison table, if yes, returning the dedicated address to the control module, and if no, generating the dedicated address based on an IP pool, recording the dedicated address and the identity information of the user device in the user device identity and address comparison table, and returning the dedicated address to the control module.

2. (Original) The multi-access edge computing device according to claim 1, wherein notifying the user device to release the original used address on the interface of the first network performed by the control module comprises: when the first network is Wi-Fi network, sending a disassociation frame signal to the user device.

3. (Original) The multi-access edge computing device according to claim 1, wherein notifying the user device to release the original used address on the interface of the first network performed by the control module comprises: when the first network is a mobile network, sending a protocol data unit session release signal to the user device.

4. (Original) The multi-access edge computing device according to claim 1, wherein one of the first network and the second network is a mobile network, and when a session management function module of the mobile network is set to obtain a user device address from a data network and an authentication authorization accounting (AAA) server exists in the data network, the control module is further configured to obtain a signal including an address field from the AAA server and overwrite content of the address field with the target address, and the control module assigns the target address to the interface of the second network of the user device by transmitting the signal including the address field to the interface of the second network of the user device.

5-6. (Cancelled)

7. (Original) The multi-access edge computing device according to claim 1, wherein determining that the user device is connected to the first network and intends to switch to the second network performed by the control module comprises: receiving a request for access to the second network from the user device; recognizing the identity information of the user device; and determining that the user device currently holds the original used address of the first network.

8. (Previously Presented) The multi-access edge computing device according to claim 1, wherein as determining that an available capacity of the user device identity and address comparison table is less than a preset threshold, the comparison module is configured to clear fields corresponding to identity information and another dedicated address of another user device that has not been connected to any radio access technology for a preset time in the user device identity and address comparison table.

9. (Currently Amended) A network access control method, applied to a multi-access edge computing device configured to be connected to a first network and a second network that have different radio access technologies, and the network access control method comprising: 
determining that a user device is connected to the first network and intends to switch to the second network; according to identity information of the user device, looking up a target address in a user device identity and address comparison table, and temporarily storing a data packet corresponding to the user device and the first network; 
notifying the user device to release an original used address on an interface of the first network and then assigning the target address to an interface of the second network of the user device, wherein the target address is identical to the original used address; and transmitting the data packet that is temporarily stored to the interface of the second network of the user device, 
wherein the method further comprises when determining that another user device intends to be connected to the second network and is not currently connected to any network, using identity information of the another user device to obtain a dedicated address, and assigning the dedicated address to an interface of the second network of the another user device, and wherein using the identity information of the another user device to obtain the dedicated address comprises: 
determining whether the another user device has been assigned the dedicated address according to the identity information of the another user device and the user device identity and address comparison table; 
if yes, obtaining the dedicated address; and if no, generating the dedicated address based on an IP pool, and recording the dedicated address and the identity information of the user device in the user device identity and address comparison table.

10. (Original) The network access control method according to claim 9, wherein notifying the user device to release the original used address on the interface of the first network comprises: when the first network is Wi-Fi network, sending a disassociation frame signal to the user device.

11. (Original) The network access control method according to claim 9, wherein notifying the user device to release the original used address on the interface of the first network comprises: when the first network is a mobile network, sending a protocol data unit session release signal to the user device.

12. (Original) The network access control method according to claim 9, wherein one of the first network and the second network is a mobile network, and when a session management function module of the mobile network is set to obtain a user device address from a data network and an AAA server exists in the data network, the network access control method further comprises: obtaining a signal including an address field from the AAA server; and overwriting content of the address field with the target address; wherein assigning the target address to the interface of the second network of the user device comprises transmitting the signal including the address field to the interface of the second network of the user device.

13-14. (Cancelled)

15. (Original) The network access control method according to claim 9, wherein determining that the user device is connected to the first network and intends to switch to the second network comprising: receiving a request for access to the second network from the user device; recognizing the identity information of the user device; and determining that the user device currently holds the original used address of the first network.

16. (Previously Presented) The network access control method according to claim 9, further comprising when an available capacity of the user device identity and address comparison table is less than a preset threshold, clearing fields corresponding to identity information and another dedicated address of another user device that has not been connected to any radio access technology for a preset time in the user device identity and address comparison table.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 9 teach, among other things, … a control module connected to the routing module and the comparison module, and configured to perform steps when determining that a user device is connected to the first network and intends to switch to the second network, wherein the steps comprise… notifying the user device to release an original used address on an interface of the first network and then assigning the target address to an interface of the second network of the user device, wherein the target address is identical to the original used address …wherein the control module is further configured to use the identity information of the user device to send an inquiry about a dedicated address to the comparison module and assign the dedicated address to the interface of the second network of the user device when determining that the user device intends to be connected to the second network and is not currently connected to any network, and … the comparison module is configured to determine whether the user device has been assigned the dedicated address according to the identity information of the user device and the user device identity and address comparison table, if yes, returning the dedicated address to the control module, and if no, generating the dedicated address based on an IP pool, recording the dedicated address and the identity information of the user device in the user device identity and address comparison table, and returning the dedicated address to the control module.
Independent claims 1 and 9 when taken as a whole constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-4, 7-12, and 15-16 have been allowed.  Claims 5-6 and 13-14 have been cancelled.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468